Case: 20-1935    Document: 23     Page: 1   Filed: 02/05/2021




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

            IN RE: SARADA MOHAPATRA,
                       Appellant
                ______________________

                        2020-1935
                  ______________________

     Appeal from the United States Patent and Trademark
 Office, Patent Trial and Appeal Board in No. 14/270,644.
                   ______________________

                Decided: February 5, 2021
                 ______________________

    SARADA MOHAPATRA, Naperville, IL, pro se.

    SARAH E. CRAVEN, Office of the Solicitor, United States
 Patent and Trademark Office, Alexandria, VA, for appellee
 Andrew Hirshfeld. Also represented by KAKOLI CAPRIHAN,
 THOMAS W. KRAUSE, AMY J. NELSON, FARHEENA YASMEEN
 RASHEED.
                 ______________________

    Before DYK, BRYSON, and O’MALLEY, Circuit Judges.
 BRYSON, Circuit Judge.
     Appellant Sarada Mohapatra seeks to overturn a deci-
 sion of the Patent Trial and Appeal Board holding that his
 patent application is directed to unpatentable subject mat-
 ter. We affirm.
Case: 20-1935     Document: 23     Page: 2    Filed: 02/05/2021




 2                                           IN RE: MOHAPATRA




                               I
     Mr. Mohapatra’s patent application is directed to a
 method for countering credit card fraud by enabling a card-
 holder to change the card’s security code at any time by us-
 ing a card account management facility accessible over the
 Internet. The claimed method provides that the new secu-
 rity code will be different from the code printed on the card
 and different from the last recorded code. Claim 18 of the
 application, which is representative, 1 recites the following:
         18. A method for countering credit card fraud
     arising from compromised credit card information
     by utilizing cardholder changeable card security
     code (CSC; also known as card verification value
     CVV2 or card verification data CVD or card identi-
     fication code CID or card verification code CVC2)
     comprising:
         a) A card issuer enabling change of card secu-
     rity code printed on the card, by
         allowing cardholder to choose a new security
     code value as often as cardholder wishes,
         facilitating recordation of chosen card security
     code by the cardholder by providing an internet
     connected card account management facility,
         using most recently recorded card security code
     to verify subsequent transaction authorization re-
     quests without requiring any change in existing
     credit cards, terminals, equipment, computer




     1   The Patent Trial and Appeal Board treated claim
 18 as representative. Mr. Mohapatra has not challenged
 that characterization or made any separate arguments di-
 rected to any of the four dependent claims.
Case: 20-1935    Document: 23      Page: 3    Filed: 02/05/2021




 IN RE: MOHAPATRA                                           3



     software and communication protocols used in
     transaction authorization, and
         denying transactions when card security code
     provided during authorization does not match card
     security code on record;
         b) Cardholder changing card security code any
     time s/he deems it necessary to mitigate risk from
     possible card security code compromise, by
         selecting a new security code value to be used
     as personal secret separate from the card without
     requiring assistance from any software program
     running on any device,
         ensuring that selected new security code value
     is different from the printed code on first change
     and is different from last recorded code on subse-
     quent changes,
         recording the new card security code value us-
     ing issuer provided internet connected card ac-
     count management facility, and
         remembering and providing the new card secu-
     rity code when prompted during subsequent credit
     card authorizations.
     The examiner rejected the claims as being directed to
 non-statutory subject matter under 35 U.S.C. § 101, as in-
 definite under 35 U.S.C. § 112(b), and for obviousness un-
 der 35 U.S.C. § 103.
     On appeal, the Patent Trial and Appeal Board reversed
 the obviousness rejection. The Board noted that the prior
 art references on which the examiner relied appeared to be
 related to “electronic credit cards or dynamic security
 codes,” not to changing the security code printed on a credit
 card. Ex Parte Mohapatra, No. 2018-008151, 2020 WL
 859350, at *5 (P.T.A.B. Feb. 18, 2020).
Case: 20-1935    Document: 23      Page: 4    Filed: 02/05/2021




 4                                           IN RE: MOHAPATRA




     The Board sustained the other rejections, however.
 The Board upheld the examiner’s indefiniteness rejection
 because Mr. Mohapatra had not contested that rejection on
 appeal. With respect to the section 101 rejection, the Board
 agreed with the examiner that the claimed “method for
 countering credit card fraud” by allowing customers to
 change the security codes on their credit cards was “di-
 rected to the abstract idea of a method of organizing human
 activity in the form of fundamental economic practices.”
 Id. at *3. The Board noted that beyond the abstract idea of
 customer-originated changes in the security codes, the
 claims recited that “an internet connected card account
 management facility,” such as a financial institution’s com-
 puter system, would be used to record and store the
 changed codes. Id. at *4. That limitation, the Board found,
 did not convert the abstract idea into a patentable inven-
 tion, such as by reciting an improvement in computer func-
 tionality or other technological innovation. At most, the
 Board explained, that limitation “generally links the use of
 the abstract idea to a particular technological environment
 involving a financial institution.” Id.
     The Board also agreed with the examiner’s finding that
 none of the additional elements of the applicant’s claims,
 such as Internet connectivity, the web application, or the
 mobile application, adds significantly more to the abstract
 idea or transforms that abstract idea into patent-eligible
 subject matter. Instead, the Board found, steps such as
 providing an Internet-connected card account management
 facility or otherwise storing the data do “no more than im-
 plement the abstract idea on a computer.” Id.
                              II
     On appeal, the Director of the Patent and Trademark
 Office does not defend the Board’s ruling on the section
 112(b) rejection, but asks us to uphold the Board’s decision
 based on the section 101 rejection. As to the section 101
 issue, we agree with the Board and the examiner that Mr.
Case: 20-1935     Document: 23      Page: 5    Filed: 02/05/2021




 IN RE: MOHAPATRA                                             5



 Mohapatra’s claims are directed to an abstract idea and
 that the claims do not contain any additional elements suf-
 ficient to render them patent eligible.
      Mr. Mohapatra first argues that the Patent and Trade-
 mark Office “has issued many patents directed to the same
 subject matter” in the past 20 years and that it therefore
 should not have rejected his application. In response, the
 Director correctly points out that the issuance of other pa-
 tents in the same field of technology is not a ground for
 challenging the rejection of a subsequent application. Each
 application is examined on its own merits for compliance
 with pertinent statutory requirements. See In re McDan-
 iel, 293 F.3d 1379, 1387 (Fed. Cir. 2002) (“It is well settled
 that the prosecution of one patent application does not af-
 fect the prosecution of an unrelated application.”); In re
 Gyurik, 596 F.2d 1012, 1018–19 n.15 (CCPA 1979) (“Each
 case is determined on its own merits. In reviewing specific
 rejections of specific claims, this court does not consider al-
 lowed claims in other applications or patents.”); In re
 Wertheim, 541 F.2d 257, 264 (CCPA 1976) (“[I]t is immate-
 rial in ex parte prosecution whether the same or similar
 claims have been allowed to others.”).
     Mr. Mohapatra’s second argument is that his claims
 are not abstract within the meaning of section 101 but are
 “integrated into a practical application.” Specifically, he
 contends that the “[p]otential for real world benefits” is in-
 dicative that the claims are not abstract.
     Section 101 provides that “[w]hoever invents or discov-
 ers any new and useful process, machine, manufacture, or
 composition of matter, or any new and useful improvement
 thereof, may obtain a patent therefor, subject to the condi-
 tions and requirements of this title.” 35 U.S.C. § 101. But
 section 101 “contains an important implicit exception:
 Laws of nature, natural phenomena, and abstract ideas are
 not patentable.” Alice Corp. v. CLS Bank Int’l, 573 U.S.
 208, 216 (2014). A claim is deemed patent ineligible under
Case: 20-1935      Document: 23      Page: 6     Filed: 02/05/2021




 6                                             IN RE: MOHAPATRA




 section 101 if it fails both parts of the two-step test set forth
 in Alice: that is, the claim is not eligible for patenting if (1)
 the claim is directed to a patent-ineligible concept, i.e., a
 law of nature, natural phenomenon, or abstract idea, and
 (2) the elements of the claim do not add enough to trans-
 form the claim into a patent-eligible application. SAP
 America, Inc. v. InvestPic, LLC, 898 F.3d 1161, 1166–67
 (Fed. Cir. 2018).
     Mr. Mohapatra contends that his claims are not di-
 rected to abstract ideas, because the claims are narrowly
 directed to a specific purpose and because they are capable
 of providing well-defined benefits. Neither of those conten-
 tions is sufficient to confer patent eligibility on an other-
 wise abstract idea, however.
     A claim does not cease to be abstract for section 101
 purposes simply because the claim confines the abstract
 idea to a particular technological environment in order to
 effectuate a real-world benefit. See Alice, 573 U.S. at 222;
 BSG Tech LLC v. BuySeasons, Inc., 899 F.3d 1281, 1287
 (Fed. Cir. 2018); buySAFE, Inc. v. Google, Inc., 765 F.3d
 1350, 1353 (Fed. Cir. 2014). The abstract idea underlying
 Mr. Mohapatra’s claims is for an individual to alter the
 identification code associated with a financial instrument,
 such as a credit card, to protect against fraud. The fact
 that the claims are directed to a specific subset of that ab-
 stract idea—in this case, enabling a credit card user to
 change the security code on the card by using a web appli-
 cation—does not render the idea any less abstract.
      Moreover, the fact that an abstract idea may have ben-
 eficial uses does not mean that claims embodying the ab-
 stract idea are rendered patent eligible. The benefits that
 flow from performing an abstract idea do not render the
 abstract idea patentable subject matter if the benefits “flow
 from performing an abstract idea in conjunction with a
 well-known database structure.” BSG Tech, 899 F.3d at
 1287–88. The idea of changeable personal-identification
Case: 20-1935    Document: 23      Page: 7    Filed: 02/05/2021




 IN RE: MOHAPATRA                                           7



 numbers may be beneficial. But it is also abstract and
 therefore not patentable without more.
     In assessing claims such as claim 18 for patent eligibil-
 ity under section 101, this court has frequently looked to
 whether the claims are sufficiently concrete or specific to
 be directed to a patent-eligible process rather than a pa-
 tent-ineligible result. For example, in SAP America, the
 court asked whether the claim had “the specificity required
 to transform [it] from one claiming only a result to one
 claiming a way of achieving it.” 898 F.3d at 1167. To an-
 swer that question, we have stated that courts should “look
 to whether the claims in the patent focus on a specific
 means or method, or are instead directed to a result or ef-
 fect that itself is the abstract idea and merely invokes ge-
 neric processes and machinery.” Two-Way Media Ltd. v.
 Comcast Cable Commc’ns, LLC, 874 F.3d 1329, 1337 (Fed.
 Cir. 2017); McRO, Inc. v. Bandai Namco Games Am. Inc.,
 837 F.3d 1299, 1314 (Fed. Cir. 2016) (“We therefore look to
 whether the claims in these patents focus on a specific
 means or method that improves the relevant technology or
 are instead directed to a result or effect that itself is the
 abstract idea and merely invoke generic processes and ma-
 chinery.”). Put differently, the relevant inquiry is “whether
 the claims are directed to ‘a specific means or method’ for
 improving technology or whether they are simply directed
 to an abstract end-result.” RecogniCorp, LLC v. Nintendo
 Co., 855 F.3d 1322, 1326 (Fed. Cir. 2017) (quoting McRO,
 837 F.3d at 1314).
     In such cases, claims that recite abstract ideas in
 purely functional form have regularly been held ineligible
 for patenting. In Affinity Labs of Texas, LLC v. DirecTV,
 LLC, 838 F.3d 1253 (Fed. Cir. 2016), for example, the claim
 in dispute was directed to a software application that
 would enable a wireless cellular telephone device outside
 the range of a regional broadcaster to receive content from
 the broadcaster by way of a streaming signal. Id. at 1258.
 There was nothing in the claim, however, that described
Case: 20-1935     Document: 23      Page: 8    Filed: 02/05/2021




 8                                            IN RE: MOHAPATRA




 how to perform the claimed function. Id. at 1260–61. For
 that reason, we held the claim patent ineligible.
      Similarly, in Interval Licensing LLC v. AOL, Inc., 896
 F.3d 1335 (Fed. Cir. 2018), the claim at issue was directed
 to an “attention manager” in a computer readable medium,
 and we held that claim to be patent ineligible. Id. at 1344,
 1348. That was so, we explained, because the claim recited
 a “broad, result-oriented” structure, and because “[i]nstead
 of claiming a solution for producing [a] result, the claim in
 effect encompasses all solutions.” Id. at 1345.
     Other cases from this court have employed the same
 approach while holding claims ineligible under section 101.
 See, e.g., Two-Way Media, 874 F.3d at 1337 (“The claim [be-
 fore the court] requires the functional results of ‘convert-
 ing,’ ‘routing,’ ‘controlling,’ ‘monitoring,’ and ‘accumulating
 records,’ but does not sufficiently describe how to achieve
 these results in a non-abstract way.”); Intellectual Ventures
 I LLC v. Capital One Fin. Corp., 850 F.3d 1332, 1342 (Fed.
 Cir. 2017) (“IV argues that the claims set forth a unique
 solution to a problem with contemporary XML docu-
 ments. . . . But the claims do not recite particular features
 to yield these advantages. . . . Indeed, the claim language
 here provides only a result-oriented solution, with insuffi-
 cient detail for how a computer accomplishes it. Our law
 demands more.”); Apple, Inc. v. Ameranth, Inc., 842 F.3d
 1229, 1241 (Fed. Cir. 2016) (“The patents claim systems in-
 cluding menus with particular features. They do not claim
 a particular way of programming or designing the software
 to create menus that have these features, but instead
 merely claim the resulting systems.”).
     Mr. Mohapatra’s final argument with regard to the sec-
 tion 101 issue is that his claims embody an inventive con-
 cept that renders them patentable under step two of the
 Alice test. He identifies the inventive concepts of his in-
 vention as making security code numbers changeable,
 providing for “card account management on web/mobile
Case: 20-1935     Document: 23     Page: 9    Filed: 02/05/2021




 IN RE: MOHAPATRA                                            9



 devices” to update the changes, and using those features to
 prevent fraud. As the Board concluded, however, those as-
 serted inventive concepts are in fact just the benefits or
 goals that Mr. Mohapatra contends will flow from the
 claimed abstract idea. The claims do not disclose an in-
 ventive way by which those goals are to be achieved; in-
 stead, they merely announce the goals themselves. That
 does not constitute an “inventive concept” for purposes of
 step two of Alice.
      Claim 18 recites enabling a cardholder to change the
 card’s security code and to choose a new security code, but
 it does not recite any specific method for doing so. The
 claim recites using the new security code to validate trans-
 actions without altering the card or any of the supporting
 equipment, but it does not specify how that is to be done.
 And it recites recording and using the new security code by
 the “internet connected card account management facility,”
 but it does not provide any specificity as to what that facil-
 ity is or how that function will be performed.
     The functions of recording, storing, and verifying both
 the card security code and changes to that code thus
 amount to no more than the implementation of an abstract
 idea on a computer operating in a conventional manner.
 That is not enough to convert an abstract idea into patent-
 eligible subject matter. See Alice, 573 U.S. at 223–25 (com-
 puter functions that are well-understood, routine, and con-
 ventional do “no more than require a generic computer to
 perform generic computer functions” and do not constitute
 an “inventive concept”).
     Claim 18 of Mr. Mohapatra’s application, like the
 claims in the cases discussed above, simply recites an ab-
 stract idea without any accompanying implementation
 mechanism that might qualify as an inventive concept
 within the meaning of step two of Alice. Nor is there any-
 thing else recited in claim 18 that is sufficiently novel to
 render the invention eligible at step two. We therefore
Case: 20-1935    Document: 23     Page: 10     Filed: 02/05/2021




 10                                          IN RE: MOHAPATRA




 uphold the Board’s decision that the claims of Mr. Moha-
 patra’s application are directed to patent-ineligible subject
 matter.
                        AFFIRMED